DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicants Remarks pages 8-10, filed 12/21/2020, with respect to claims 1-3, 6-11, 13-16 and 18-20 have been fully considered and are persuasive.  The rejection of claims 1-3, 6-11, 13-16 and 18-20 has been withdrawn. 
Allowable Subject Matter
Claim 1-3, 6-11, 13-16 and 18-20 are allowed.
Regarding claims 1, 10 and 16, Holt US 5097517 and Vincent et al US 2008/0063277 teach:
Holt teaches a method for image processing, comprising: 
obtaining an image associated with a check (automatic check reading system and scanner 331  col 5, lines 59-67); 
obtaining a plurality of target strings associated with a payor of the check and based on a user input (courtesy amount and other characters are lifted (obtaining) by scanner 331 (column 5, lines 66 – col 6 lines 1-14, also see paragraph 5, lines 30-35); 
Vincent et al teaches obtaining a plurality of extracted strings (fig. 1) by applying a plurality of optical character recognition (OCR) processes (paragraph 0004, clip image will refer to an image that a portion of a document image that is processed for character recognition, paragraph 0007, processing clip images, implies there are more than one clip images and hence plurality OCR) with different segmentation modes to the image (one or more OCR character codes for the cluster and then a different processing mechanism to process the cluster is used, e.g. resegmenting each word that contains a clip 
identifying, using an expandable and sliding window (ESW) (sliding window process 1010, paragraph 93, note the sliding window is the cluster image template, paragraph 93, fig. 11a, since the cluster image template is selected from cluster images, it is expandable to include the cluster images, also see the above process is repeated for all selected clusters), a plurality of matches between the plurality of target strings (fig. 7, paragraph 86, acceptable, also see paragraph 93, note the image template are cluster image/target strings, also see paragraph 68) and the plurality of extracted strings (different image portions, paragraph 93); and 
selecting a winning match from the plurality of matches (cluster image marked with a check sign, paragraph 86).
Holt and Vincent et al fail to teach wherein identifying the plurality of matches comprises: selecting a target string of the plurality of target strings, selecting an extracted string of the plurality of extracted strings, calculating, based on the target string, a first score for a first plurality of characters of the extracted string within the ESW, incrementing a size of the ESW, and calculating, after increasing the size of the ESW and based on the target string, a second score for a second plurality of characters of the extracted string within the ESW; and selecting a winning match from the plurality of matches.
Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
January 10, 2021
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675